ez y department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service rs p o box i cincinnati oh legend g dollars weekly fee h dollars monthly fee j dollars season fee k dollars median income of locality s local agency t neighboring town u town name x date of incorporation y state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of y on x you are a farmers’ market that serves u y and the surrounding communities your objective is to provide the residents of u and the surrounding areas the opportunity to purchase fresh local agricultural products handmade crafts and provide local farmers and artisans the opportunity to sell their products the types of goods and services sold at the farmers’ market are fresh produce grown within the state of y freezer meats which are allowed and governed by y department of agriculture flowers locally prepared food products and vendor handcrafted items each vendor will set its own prices a suggested pricing guide copied from t farmers market is provided to the vendors upon request participating vendors must agree to comply with the rules and regulations of the market vendors pay g dollars per week h dollars per month or j dollars for the season the market is open thursday morning and afternoon and saturday morning from april to october the fees pay for the following services vendors have access to electrical service during setup time market time and tear down time your facebook page is updated with photos of each vendor's goods available on the date of the market the market is advertised in the y department of agriculture's magazine a banner advertising the market is placed at the u baseball field and the u softball field a local radio station provides free advertising spots for non-profits of the products that will be sold the following day space for vendors to sell their products of your members have appeared in these spots and highlighted some percent of your time is spent providing booth you maintain a website where an online market is provided each friday evening a list of available products is sent to registered customers by e-mail customers must place their order for the week no later than sunday pincite p m ordering through the web site is the preferred method however ordering on the online market is currently temporarily disabled customers pick up their orders on the following tuesday you charge an annual fee of dollar_figure per household for one calendar_year in addition on the first saturday of every month during the market season you provide farm tours and educational opportunities for adults and children you provide children the opportunity to engage in the local food system through conversations directly with farmers educational games and demonstrations and exposure to new fruits and vegetables additionally the children will receive vouchers to spend at the market allowing them to make their own shopping decisions you hope to put in gardens at the local public schools this year as well you operate a series of classes to teach adults how to can and preserve food for their families these classes will be taught by a chef and will be located at s you have participated in parades county fair booth and the local veteran's museum halloween festival expenses_incurred for each of these were donated by members members elect the governing board seasonal vendors are full members and have full voting rights occasional vendors are not members board members are volunteers and many are vendors you currently have no employees law sec_1_501_c_6_-1 of the income_tax regulations states in part a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_58_224 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization’s sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_59_391 1959_2_cb_151 describes an organization of individuals firms associations and corporations each representing a different trade business occupation or profession it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members held such an organization is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of letter rev catalog number 47628k the american automobile association v commissioner of internal revenue 19_tc_1146 held that an organization whose principal activities consist of performing particular services and securing benefits for its members does not qualify for exemption under sec_501 of the code application of law you do not meet the qualifications under sec_1_501_c_6_-1 of the regulations as your activities are not aimed at the improvement of business conditions of one or more lines of business but rather you are performing particular services for members by providing a physical venue and an online market where members may sell their products you are providing a direct service to those members also operating a market for selected vendors does not improve business conditions of any industry or line_of_business but rather serves only as a convenience to those vendors using that market you are like the organization in revrul_58_224 in that you serve member vendors as convenience and economy in the conduct of their businesses by providing selling opportunities they otherwise would not have thereby rendering particular services for individuals as distinguished from the improvement of business conditions in one or more lines of business performing services for members constitutes a prohibited activity under c thereby disqualifying you from exemption under this code section like the organization described in revrul_59_391 your members have no common business_interest other than a mutual desire to have a location to increase their individual sales your marketplace activities are not directed at the improvement of business conditions of one or more lines of business but simply providing a convenient place for individuals to market their products for their exclusive benefit you are like the organizations in american automobile association v commissioner of internal revenue by conducting a farmers’ market your primary purpose is the operation of a regular business of a kind ordinarily carried on for profit you advertise and promote the farmers market as well as provide paid management services for the operation of the market and are therefore rendering particular services for your members vendors conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the internal_revenue_code your operations provide specific services to members and allow them a convenience and private economic benefit you do not improve business conditions along one or more lines of business or of a certain area but instead provide services for the convenience of your members therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47628k e e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
